Citation Nr: 0427707	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right knee osteoarthritis.

2.  Entitlement to an increased rating for left knee 
degenerative joint disease (DJD), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Dept. of Military 
and Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that granted service connection 
and assigned an initial 10 percent rating for right knee 
osteoarthritis, effective February 7, 2002, and an April 2003 
rating action that denied a rating in excess of 10 percent 
for left knee chondromalacia.  A Notice of Disagreement with 
both 10 percent ratings was received in May 2003.  By rating 
action of October 2003, 20 percent ratings were assigned for 
each knee (effective February 7, 2002) , and the description 
of the left knee disability was changed to left knee DJD; a 
Statement of the Case (SOC) was issued later  that month.  A 
Supplemental SOC (SSOC) was issued in May 2004, reflecting 
the RO's continued denials of ratings in excess of 20 percent 
for each knee.  A Substantive Appeal was received in June 
2004.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In a statement received in September 2004, the veteran 
requested Board hearing before a Veterans Law Judge (VLJ) at 
the RO (Travel Board hearing).

To ensure full compliance with due process requirements, 
these matters are  is hereby REMANDED to the RO, via the AMC, 
for the following action:

The RO should schedule, in accordance 
with the September 2004 request, a Travel 
Board hearing for the veteran and any 
witnesses.  A notice to report for the 
hearing should be sent to the veteran, 
with a copy to his representative.  Any 
failure of the veteran to report for the 
hearing should be clearly documented for 
the record.  The claims file should be 
transferred back to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


